Exhibit 10.24

 

 

B/E AEROSPACE, INC.

Amended and Restated

1994 Employee Stock Purchase Plan

 

SECTION 1.  PURPOSE OF PLAN

 

This document amends and restates the B/E Aerospace, Inc. 1994 Employee Stock
Purchase Plan (the "Plan") as of November 25, 2014.  The Plan is intended to
provide a method by which eligible employees of B/E Aerospace, Inc. ("B/E
Aerospace") and of such of B/E Aerospace's parents and subsidiaries as B/E
Aerospace's Board of Directors (the "Board of Directors") may from time to time
designate (such parents, subsidiaries, together with B/E Aerospace, being
hereinafter referred to as the "Company"), may use voluntary, systematic payroll
deductions to purchase shares of the Common Stock of B/E Aerospace, par value
$.01 per share (the "Stock") and thereby acquire an interest in the future of
B/E Aerospace.  The Plan is intended to comply with the provisions of Section
423 of the Internal Revenue Code of 1986, as amended and the regulations and
guidance promulgated thereunder (the “Code”) and shall be administered,
interpreted and construed in accordance with such provisions.  For purposes of
the Plan, (i) a "subsidiary" is any corporation which constitutes a “subsidiary”
of B/E Aerospace within the meaning of Section 424 of the Code and (ii) a
“parent” constitutes a “parent” of B/E Aerospace within the meaning of Section
424 of the Code.

 

SECTION 2.  OPTIONS TO PURCHASE STOCK

 

Under the Plan, there is available an aggregate of not more than 4,500,000
shares of Stock (subject to adjustment as provided in Section 14) for sale
pursuant to the exercise of options ("Options") granted under the Plan.  The
Stock to be delivered upon exercise of Options under the Plan may be either
shares of authorized but unissued Stock or shares of reacquired Stock, as the
Board of Directors may determine.

 

SECTION 3.  ELIGIBLE EMPLOYEES

 

(a) Except as otherwise provided in the Plan, each individual: (i) who is an
active Employee of the Company ("Employee"); (ii) who has a customary working
schedule of at least 20 hours per week; (iii) who has been an Employee for at
least 90 days; and (iv) whose customary employment is for five months or more in
any calendar year will be eligible to participate in the Plan (each such
individual, an "Eligible Employee").  From time to time, the Compensation
Committee of the Board of Directors (the “Compensation Committee”) may amend the
requirements of an Eligible Employee, subject to the provisions of Sections 423
and 424 of the Code. 

 

(b) Any Employee who immediately after the grant of an Option would, in
accordance with the provisions of Sections 423 and 424 of the Code, own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of B/E Aerospace or any of its parents or subsidiaries, will not be an
Eligible Employee. 





1

--------------------------------------------------------------------------------

 

 

(c) No Employee will be granted an Option under the Plan which would permit his
or her rights to purchase shares of Stock under all employee stock purchase
plans of the Company (as defined by Section 423(b) of the Code)  to accrue at a
rate which exceeds $25,000 in fair market value of such Stock (determined at the
time the Option is granted) for each calendar year during which any such Option
granted to such Employee is outstanding at any time, as provided in Sections 423
and 424(d) of the Code.  For purposes of this limitation, the date of grant of
an Option shall be the date on which the Option is exercised pursuant to Section
8.  “Fair market value” on any given day will mean the Closing Price of the
Stock on such day (or, if there was no Closing Price on such day, the latest day
prior thereto on which there was a Closing Price).  The "Closing Price" of the
Stock on any business day will be the last sale price as reported on the
principal market on which the Stock is traded or, if no last sale is reported,
then the mean between the highest bid and lowest asked prices on that day.  A
good faith determination by the Compensation Committee as to fair market value
shall be final and binding.

 

SECTION 4.  METHOD OF PARTICIPATION

 

(a)Each of the periods during which this Plan remains in effect is hereinafter
referred to as an "Option Period".  Option Periods shall be of six-month
duration.  Each Plan Year (January 1st through December 31st) shall contain two
Option Periods, one shall commence January 1 and terminate June 30 and the other
shall commence July 1 and terminate December 31. 

 

(b)Each person who is an Eligible Employee on the first day of an Option Period
may elect to participate in the Plan by executing and delivering a payroll
deduction authorization in accordance with Section 5.  Such Employee will
thereby become a participant ("Participant") for such Option Period.  Unless
otherwise specified prior to the beginning of the year pursuant to Section 5, a
Participant shall be deemed to have elected to participate in each subsequent
Plan Year for which the Participant is an Eligible Employee to the same extent
and in the same manner as at the end of the prior Plan Year. 

 

SECTION 5.  PAYROLL DEDUCTIONS

 

(a)The payroll deduction authorization will be in a form determined by the
Compensation Committee from time to time.  The payroll deduction authorization
must be delivered to the Company at least five days prior to the first date of
the Option Period (or such earlier or later date specified by the Compensation
Committee from time to time).  When executing and delivering the payroll
deduction authorization, the Participant shall request withholding at a rate (in
whole percentages) of not less than 2% or more than 15% of the Participant's
Compensation by means of equal payroll deductions over the Option Period.  All
amounts withheld in accordance with a Participant's payroll deduction
authorization will be credited to a withholding account for such
Participant.  All such amounts shall be assets of the Company and may be used by
the Company for any corporate purpose.  The payroll deduction authorization will
remain in effect for each consecutive subsequent Option Period unless changed or
revoked by the Participant pursuant to Section 5(b).  For purposes of the Plan,
"Compensation" will mean the sum of the types and amounts of compensation
determined from time to time by the Compensation Committee to be eligible to be
taken into account under the Plan;



2

--------------------------------------------------------------------------------

 

provided, however, that no such determination shall include or exclude any type
or amount of compensation contrary to the requirements of Section 423 of the
Code.  

 

(b)At any time on or prior to the fifteenth day of the last month of an Option
Period,  a Participant may (i) cancel an Option and cease participation in the
Plan with respect to all (but not less than all) of the Stock subject to such
Option or (ii) reduce the withholding rate of his or her payroll deduction
authorization for the Option Period by one or more whole percentage points (but
not to below 2%) by delivering written or electronic notice to the Company in
the form specified by the Compensation Committee, such cancellation or reduction
to take effect prospectively as soon as practicable following receipt of such
notice by the Company.  A Participant may increase or reduce the withholding
rate of his or her payroll deduction authorization for a future Option Period,
or cease participation entirely for a future Option Period, by written or
electronic notice delivered to the Company at least five days prior to the first
day of the Option Period as to which the change is to be effective (or such
earlier or later date specified by the Compensation Committee from time to
time).  To the extent then an Eligible Employee, any Participant who ceased to
participate may elect to participate in a future Option Period by completing the
process specified in Sections 4 and 5.  Upon cancellation, the balance in the
Participant’s withholding account will be returned to the Participant.

 

SECTION 6.  GRANT OF OPTIONS

 

Each person who is a Participant on the first day of an Option Period will, as
of such day, be granted an Option for such Period.  Such Option will be for the
number of whole shares (not in excess of the share maximum as hereinafter
defined) of Stock to be determined by dividing (i) the balance in the
Participant's withholding account on the last day of the Option Period, by (ii)
the purchase price per share of the Stock determined under Section 7.  For
purposes of the preceding sentence, the share maximum with respect to any Option
for any Option Period shall be the largest whole number of shares of Stock
which, when multiplied by the fair market value of a share of Stock on the last
day of the Option Period, produces a dollar amount of $12,500 or less.  The
number of shares of Stock receivable by each Participant upon exercise of his or
her Option for an Option Period will be reduced, on a substantially
proportionate basis, in the event that the number of shares then available under
the Plan is otherwise insufficient.

 

SECTION 7.  PURCHASE PRICE

 

The purchase price of Stock issued pursuant to the exercise of an Option will be
85% of the fair market value of the Stock at the time at which the Option is
exercised pursuant to Section 8.

 

SECTION 8.  EXERCISE OF OPTIONS

 

(a)Each Employee who is a Participant in the Plan on the last day of an Option
Period will be deemed to have exercised, on the last day of the Option Period,
the Option granted to him or her for that Option Period.  Upon such exercise,
the balance of the Participant's withholding account will be applied to the
purchase of the number of whole shares of Stock determined under Section 6 and
as soon as practicable thereafter the shares will be issued to the Participant
either in certificates or electronically in “book entry” form with the transfer
agent.  In the event that the balance of the



3

--------------------------------------------------------------------------------

 

Participant's withholding account following an Option Period is in excess of the
total purchase price of the shares issued, the balance of the account shall be
returned to the Participant; provided, however, that if the balance left in the
account consists solely of an amount equal to the value of a fractional share it
will be retained in the withholding account and carried over to the next Option
Period.  The entire balance of the Participant's withholding account following
the final Option Period shall be returned to the Participant.  No fractional
shares will be issued hereunder.

 

(b)As a condition to receiving shares or cash amounts hereunder, (i) the Company
may require a Participant to make a cash payment to the Company of, or (ii) the
Company may withhold from any shares and cash amounts distributable under the
Plan, an amount necessary to satisfy all federal, state, city or other taxes
required to be withheld in respect of such payments pursuant to any law or
governmental regulation or ruling.

 

(c)An Option may not be exercised and  shares of Stock may not be issued in
connection with an Option, unless the issuance of the shares of Stock (i) has
been registered under the Securities Act of 1933, as amended, (ii) has qualified
under applicable state “blue sky” laws (or the Company has determined that an
exemption from registration and from qualification under state “blue sky” laws
is available); and (iii) complies with foreign securities laws and other
applicable laws rules and regulations (including any required  consents and
approvals).  The Compensation Committee may require each Participant exercising
an Option to represent to and agree with the Company in writing that the
Participant is acquiring the Stock for investment purposes and not with a view
to the distribution of the Stock.  All certificates for Stock delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Compensation Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
upon which the Stock is then listed, and any applicable securities law, and the
Compensation Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.  The Company
may affix a legend to the stock certificate issued upon the exercise of an
Option as it deems necessary in its sole discretion.  The Company is under no
obligation to register the Stock transferred to a Participant upon exercise.  If
the Stock is not registered, a Participant may not resell, offer to resell or
otherwise transfer such Stock unless the resale or transfer takes place in
accordance with applicable law and as otherwise determined by the Compensation
Committee.

 

SECTION 9.  INTEREST

 

No interest will be payable on withholding accounts.

 

SECTION 10.  TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE; SALE TRANSACTION

 

(a)Subject to Section 11, upon the termination of a Participant's service with
the Company for any reason, (i) he or she will cease to be a Participant, (ii)
any Option held by the Participant under the Plan will be deemed canceled, (iii)
the balance of the Participant’s withholding account will be returned to the
Participant, and (iv) the Participant will have no further rights under the
Plan. 

 





4

--------------------------------------------------------------------------------

 

(b)Unless the Compensation Committee otherwise determines, a Participant on a
paid leave of absence shall continue to be a Participant in the Plan so long as
such Participant is on such paid leave of absence.  Unless otherwise determined
by the Compensation Committee, a Participant on an unpaid leave of absence will
no longer be eligible to make any additional contributions as of the date such
unpaid leave has begun;  provided, however, that, unless the Participant cancels
the Option pursuant to Section 5, the balance of the Participant's withholding
account shall be applied to the purchase of Stock, in accordance with Section 8
hereof, on the last day of the Option Period immediately following the
commencement of the Participant’s leave of absence. 

 

(c)In the event of the proposed dissolution or liquidation of B/E Aerospace, the
Option Period then in progress shall be shortened by the Compensation Committee
setting a new exercise date and shall terminate immediately prior to the
consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Compensation Committee.  The new exercise date selected by the
Compensation Committee shall be before the date of the proposed dissolution or
liquidation of B/E Aerospace.  Each Participant will be notified in writing, at
least 10 business days prior to the new exercise date (or such longer or shorter
period as the Compensation Committee may determine) that the exercise date for
the Participant's Options has been changed to the new exercise date and that the
balance of the Participant's withholding account shall be applied to the
purchase of shares, in accordance with Section 8 hereof,  on the new exercise
date, unless prior to such date the Participant has ceased to participate in the
Plan as provided in Section 5 hereof.

 

(d) In the event of a proposed sale of all or substantially all of the assets of
B/E Aerospace, or the merger or consolidation of B/E Aerospace with or into
another entity, unless provided otherwise by the Compensation Committee, each
outstanding Option shall be assumed, or an equivalent right to purchase shares
substituted, by the successor or resulting entity or a parent or subsidiary of
the such entity.  In lieu of such substitution or assumption, the Compensation
Committee may elect to shorten any Option Period then in progress by setting a
new exercise date and any Option Period then in progress shall end on the new
exercise date.  The new exercise date selected by the Compensation Committee
shall be before the effective date of such proposed sale, merger or
consolidation.  Each Participant will be notified in writing, at least 10
business days prior to the new exercise date (or such longer or shorter period
as the Compensation Committee may determine) that the exercise date for the
Participant's Options has been changed to the new exercise date and that the
balance of the Participant's withholding account shall be applied to the
purchase of shares, in accordance with Section 8 hereof,  on the new exercise
date, unless prior to such date the Participant has ceased to participate in the
Plan as provided in Section 5 hereof.

 

SECTION 11.  DEATH OF PARTICIPANT

 

A Participant may file a written designation of beneficiary specifying who is to
receive any Stock and/or cash credited to the Participant under the Plan in the
event of the Participant's death, which designation will also provide for the
election by the Participant of either (i) cancellation of the Participant's
Option upon his or her death, resulting in the delivery of the cash balance in
the Participant’s withholding account to the designated beneficiary or (ii)
application as of the last day of the Option Period of the balance of the
deceased Participant's withholding account at the time of death to the exercise
of his or her Option, pursuant to Section 8 of the Plan. In the absence of a
valid election



5

--------------------------------------------------------------------------------

 

otherwise, the death of a Participant will be deemed to effect a cancellation of
his or her Option.  A designation of beneficiary and election may be changed by
the Participant at any time, by written or electronic notice in a manner
specified by the Compensation Committee.  In the event of the death of a
Participant and receipt by B/E Aerospace of proof of the identity and existence
at the Participant's death of a beneficiary validly designated by him or her
under the Plan, B/E Aerospace will deliver to such beneficiary such Stock and/or
cash to which the beneficiary is entitled under the Plan.  Where the Participant
has elected option (ii) above but there is no surviving designated beneficiary,
B/E Aerospace will deliver such Stock and/or cash to the executor or
administrator of the estate of the Participant.  No beneficiary will, prior to
the death of the Participant by whom he or she has been designated, acquire any
interest in any Stock or cash credited to the Participant under the Plan.

 

SECTION 12.  PARTICIPANT'S RIGHTS NOT TRANSFERABLE

 

All Participants will have the same rights and privileges under the Plan.  Each
Participant's rights and privileges under any Option may be exercisable during
his or her lifetime only by him or her, and may not be assigned, sold, pledged,
assigned, or otherwise transferred in any manner (other than by will or the laws
of descent and distribution).  Any attempt at such transfer shall be without
effect.  In the event any Participant violates the terms of this Section 12, any
Option held by him or her may be terminated by the Company in its sole
discretion and upon return to the Participant of the balance of his or her
withholding account, all his or her rights under the Plan will terminate.

 

SECTION 13.  EMPLOYMENT RIGHTS

 

Nothing contained in the provisions of the Plan will be construed to give to any
Employee the right to be retained in the employ of the Company or to interfere
with the right of the Company to discharge any Employee at any time.  The loss
of existing or potential profit in Options will not constitute an element of
damages in the event of termination of employment for any reason, even if the
termination is in violation of an obligation to the Participant.

 

SECTION 14.  CHANGE IN CAPITALIZATION

 

In the event of any change in the outstanding Stock by reason of a stock split,
reverse stock split, stock dividend, recapitalization, reorganization, partial
or complete liquidation, reclassification, merger, consolidation, separation,
extraordinary cash dividend, split-up, spin-off, combination, exchange of Stock,
warrants or rights offering to purchase Stock at a price substantially below
fair market value, or any other corporate event or distribution of stock or
property of B/E Aerospace affecting the Stock, after the effective date of this
Plan, the aggregate number of shares available under the Plan, the number of
shares under Options granted but not exercised, and the purchase price will be
appropriately adjusted.  Such adjustment shall be made equitably by the
Compensation Committee subject to the limitations of Section 424 of the Code. 

 

SECTION 15.  ADMINISTRATION OF PLAN

 

(a)The Plan will be administered by the Compensation Committee, which will have
the full power and authority (i) to determine any questions which may arise
regarding the interpretation



6

--------------------------------------------------------------------------------

 

and application of the provisions of the Plan (ii) to proscribe, amend and
rescind rules and regulations and (iii) to make, administer, construe and
interpret such rules and regulations as it deems necessary or advisable in its
sole discretion.  Any determinations hereunder shall be made in the Compensation
Committee’s sole discretion and shall be final and binding.  Anything in the
Plan to the contrary notwithstanding, subject to applicable law, any authority
or responsibility that, under the terms of the Plan, may be exercised by the
Compensation Committee may alternatively be exercised by the Board of Directors.

 

(b)To the extent not prohibited by applicable law, the Compensation Committee
may, from time to time, delegate some or all of its authority under the Plan to
a subcommittee or subcommittees of the Compensation Committee or other persons
or groups of persons as it deems necessary, appropriate or advisable under
conditions or limitations that it may set at or after the time of the
delegation.  For purposes of the Plan, reference to the Compensation Committee
shall be deemed to refer to any subcommittee, subcommittees, or other persons or
groups of persons to whom the Compensation Committee delegates authority
pursuant to this Section 15.

 

(c)Subject to applicable law:  (i) no member of the Board of Directors or
Compensation Committee (or its delegates) shall be liable for any good faith
action or determination made in connection with the operation, administration or
interpretation of the Plan; and (ii) the members of the Board of Directors or
the Compensation Committee (and its delegates) shall be entitled to
indemnification and reimbursement in the manner provided in the Certificate of
Incorporation and Bylaws of B/E Aerospace, as they may be amended from time to
time.  In the performance of its responsibilities with respect to the Plan, the
Compensation Committee shall be entitled to rely upon, and no member of the
Compensation Committee shall be liable for any action taken or not taken in
reliance upon, information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, the Company’s counsel and any other party
that the Compensation Committee deems necessary.

 

SECTION 16.  AMENDMENT AND TERMINATION OF PLAN

 

(a)The Company reserves the right at any time or times to amend the Plan to any
extent and in any manner it may deem advisable by vote of the Board of
Directors; provided,  however, that any amendment relating to the aggregate
number of shares which may be issued under the Plan (other than an adjustment
provided for in Section 14) will have no force or effect unless it is approved
by the shareholders within twelve months before or after its
adoption.  Shareholder approval is also required to the extent necessary to
comply with applicable laws, rules and regulations including, without
limitation, Sections 423 and 424 of the Code. 

 

(b)The Plan as amended and restated will become effective beginning on the first
Option Period following the approval by the shareholders of B/E Aerospace.  The
Plan will automatically terminate on December 31, 2018 (at the end of the second
Option Period beginning in Plan Year 2018).  The Plan may be earlier suspended
or terminated by the Board of Directors, but no such suspension or termination
will adversely affect the rights and privileges of holders of outstanding
Options.  The Plan will terminate in any case when all or substantially all the
Stock reserved for the purposes of the Plan has been purchased.





7

--------------------------------------------------------------------------------

 

 

SECTION 17.  CAPTIONS, ETC.

 

The captions of the sections and paragraphs of this Plan have been inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision of the Plan.  References to sections herein are to the
specified sections of this Plan unless another reference is specifically
stated.  Wherever used herein, a singular number shall be deemed to include the
plural unless a different meaning is required by the context.

 

SECTION 18.  EFFECT OF PLAN

 

The provisions of the Plan shall be binding upon, and inure to the benefit of,
all successors of the Company and each Participant, including, without
limitation, such Participant's estate and the executors, administrators or
trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy or
representative of creditors of such Participant.

 

SECTION 19.  GOVERNING LAW

 

Except as to matters of federal law, the Plan and all actions taken under the
Plan shall be governed by and construed in accordance with the laws of the State
of Florida. 

 



8

--------------------------------------------------------------------------------